NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3120
                                       ___________

                                     JOHN J. GABRYS, JR.,
                                                Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-06099)
                       District Judge: Honorable Robert F. Kelly
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 19, 2015
               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                           (Opinion filed: November 2, 2015 )
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Proceeding pro se and in forma pauperis, John Gabrys appeals from the judgment

of the District Court affirming the denial of his claim for disability benefits. For the

reasons set forth below, we will affirm.

                                              I.

       In March 2011, Gabrys applied for disability insurance benefits, alleging that he

was disabled as of February 2010, when he was severely injured at work. Gabrys suffers

from extreme back pain and other symptoms. His first disability claim was denied

initially and on reconsideration. Gabrys then requested review by an Administrative Law

Judge (“ALJ”), and in January 2012 he had a hearing on his claim, at which he was

represented by counsel. On February 9, 2012, the ALJ denied Gabrys’s claim in a written

opinion, and the Appeals Council later denied Gabrys’s request for review.

       Gabrys then sought review pro se in the United States District Court for the

Eastern District of Pennsylvania. While his federal action was pending, Gabrys prevailed

on a separate disability benefits claim, but this claim applied only to the period after the

ALJ denied his first claim, that is, February 10, 2012, onward. Gabrys argued that this

later award of disability benefits showed that he should have prevailed in his first claim.

The District Court rejected this argument and denied Gabrys’s claim and his request for

reconsideration. Gabrys timely appealed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. “The role of this Court is

identical to that of the District Court, namely to determine whether there is substantial

evidence to support the Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427

                                              2
(3d Cir. 1999); 42 U.S.C. § 405(g). Substantial evidence is “more than a mere scintilla,”

and is defined as “such relevant evidence as a reasonable mind might accept as

adequate.” Plummer, 186 F.3d at 427 (quotation marks omitted); accord Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). If the ALJ’s factual findings are

supported by substantial evidence, we, like the District Court, are bound by those

findings, even if we would have decided them differently. Hartranft v. Apfel, 181 F.3d
358, 360 (3d Cir. 1999).

       To qualify for disability benefits, an applicant must demonstrate that he is “unable

to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. § 1382c(a)(3)(A). Further, the applicant’s physical or mental impairments

must be “of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” Id. § 1382c(a)(3)(B).

       A five-step evaluation is used to determine whether an applicant is disabled. 20

C.F.R. § 404.1520. The ALJ must determine: (1) whether the applicant has engaged in

substantial gainful activity since the alleged disability onset date; (2) whether the

applicant has a severe impairment or combination of impairments; (3) whether the

impairment or combination of impairments meets the criteria of a listed impairment; (4)

whether, despite the severe impairment, the applicant retains the residual functional

capacity to perform past relevant work; and (5) whether the applicant is capable of

                                              3
performing other jobs that exist in the national economy, considering his age, education,

work experience, and residual functional capacity. Id. § 404.1520(a)(4); Poulos v.

Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). However, if the ALJ

determines that an applicant is not disabled before proceeding through all five steps, he

need not analyze the remaining steps. 20 C.F.R. § 404.1520(a)(4).

       The ALJ thoroughly evaluated Gabrys’s claim against the record evidence and

concluded that Gabrys was not disabled within the meaning of the Social Security Act.

Specifically, the ALJ concluded that: (1) Gabrys had not engaged in substantial gainful

activity since his alleged onset date; (2) Gabrys’s degenerative disc disease and carpal

tunnel syndrome were severe impairments, but his other physical and mental impairments

were not severe; (3) Gabrys did not have an impairment or combination of impairments

that met the criteria of a listed impairment; (4) Gabrys had the residual functional

capacity to perform light work with the option to sit or stand, but was unable to perform

any past relevant work; and (5) Gabrys was able to perform jobs that exist in significant

numbers in the national economy. As such, the ALJ denied his disability claim.

       In his appellate brief and reply, Gabrys does not challenge any of the ALJ’s

specific findings or procedures. Rather, he argues, as he did in the District Court, that

because he prevailed in a later disability claim, he should have prevailed in his first

claim. This argument fails because our review is limited to the evidence in the record at

the time the ALJ rendered his decision. See 42 U.S.C. § 405(g). As such, post-decision

developments, including subsequent disability awards, do not undermine the ALJ’s

conclusions because “evidence that was not before the ALJ cannot be used to argue that

                                              4
the ALJ’s decision was not supported by substantial evidence.” Matthews v. Apfel, 239
F.3d 589, 594 (3d Cir. 2001). Further, as the Commissioner notes, “the possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial evidence.” Consolo

v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966). Accordingly, Gabrys’s reliance on

his subsequent disability award, without more, does not undermine the ALJ’s decision.

                                           III.

      Gabrys offers no other basis to conclude that the ALJ’s decision is not supported

by substantial evidence, and our review of the record reveals none. We will therefore

affirm the judgment of the District Court. In light of our disposition, Gabrys’s motions

for appointment of counsel are denied as moot.




                                            5